                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        (at Pikeville)

    UNITED STATES OF AMERICA,                        )
                                                     )
              Plaintiff/Respondent,                  )       Criminal Action No. 7: 15-011-DCR-2
                                                     )                        and
    V.                                               )          Civil Action No. 7: 18-087-DCR
                                                     )
    RUSSELL T. MAY,                                  )                  JUDGMENT
                                                     )
              Defendant/Movant.                      )

                                        *** *** *** ***

         In accordance with the Memorandum Opinions and Order entered on this date, and

pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.       Judgment is entered in favor of Plaintiff/Respondent United States with respect

to all issues raised by Defendant/Movant Russell T. May in this proceeding under 28 U.S.C. §

2255.

         2.       The    defendant/movant’s     collateral     proceeding   is   DISMISSED    and

STRICKEN from the Court’s docket.

         3.       A Certificate of Appealability shall not issue.

         4.       This is a FINAL and APPEALABLE Judgment, and there is no just cause for

delay.




                                                 -1-
 
    Dated: February 20, 2019.




                                       




                                -2-
 
